FILED
                            NOT FOR PUBLICATION                             SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANK GREGORY FORD,                              No. 14-15050

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02370-KJM-AC

 v.
                                                 MEMORANDUM*
VICTOR ARTIGA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Frank Gregory Ford appeals from the district court’s judgment dismissing

for lack of subject matter jurisdiction under Feres v. United States, 340 U.S. 135

(1950), his action arising from his deployment in Iraq. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Jackson v. Tate, 648 F.3d 729, 732 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2011) (Feres doctrine); Khalsa v. Weinberger, 779 F.2d 1393, 1395-96 (9th

Cir. 1985) (claim involving a military decision), and we affirm.

      The district court properly dismissed Ford’s constitutional and common law

claims for monetary damages for lack of subject matter jurisdiction under the Feres

doctrine because Ford alleges that he was an active duty service member of the

California Army National Guard during the events that formed the basis of his

action, and his claims arose incident to his active military service. See Feres, 340

U.S. at 146 (“[T]he Government is not liable under the Federal Tort Claims Act for

injuries to servicemen where the injuries arise out of or are in the course of activity

incident to service.”); Jackson, 648 F.3d at 733 (explaining scope and requirements

of Feres doctrine).

      The district court properly dismissed Ford’s requests for injunctive and

declaratory relief because Ford’s action challenged non-justiciable military

decisions. See Wenger v. Monroe, 282 F.3d 1068, 1072 (9th Cir. 2002) (outlining

factors for determining whether judicial review of a challenge to a military

decision is appropriate).

      Ford’s requests to remove the United States Attorney’s office from this case,

to appoint special counsel, and to prevent defendants from using taxpayer money

for their defense, set forth in the opening brief, are denied.


                                            2                                   14-15050
Ford’s request for oral argument, filed on November 3, 2015, is denied.

AFFIRMED.




                                  3                                   14-15050